DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.        In an amendment dated, November 18, 2020, claims 1, 9, 13, 17 and 19 are amended and claim(s) 2, 4-8, 10-12 and 14-16 are canceled. Currently claims 1, 3, 9, 13 and 17-19 are presented and are pending.

Response to Arguments

3.        Applicant's arguments filed November 18, 2020, have been fully considered but they are not persuasive. 
          On page 6-9 of the remarks, applicant argues prior art of record fails to disclose claimed limitations of independent claim wherein “   a plurality of noise filters provided in signal paths from the M number of reception signal lines of the touch panel to the reception circuit and configured to perform a filtering operation of the same filtering characteristics on each of the reception signals supplied to the reception circuit from the pair of adjacent reception signal lines…”. The office respectfully disagrees. As noted in 
            Furthermore prior art Shahparnia (2014/0085264) not relied upon current rejection but pertinent to claim limitation. Discloses touch panel device having a plurality of filters provided in signal paths; wherein said filters comprises adjustable resistor and capacitor. Thus it would have been obvious to an ordinary skilled person in the art at the time of the filing to adjust (change the value) of said resistor and capacitor to be different as desired.

Claim Rejections - 35 USC § 103

4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.        Claim(s) 1, 3, 9, 13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yang et al (PG Pub NO 2013/0300690) in view of Wu (PG Pub NO 2016/0282991).

As in claim 1, Yang et al discloses a touch panel driving device for sequentially performing a scanning of selecting a pair of adjacent transmission signal lines from N number of transmission signal lines and a pair of adjacent reception signal lines from M number of reception signal lines arranged on a touch panel wherein M and N are a natural number of 3 or more (Fig 1 and Par 0036-0037 and claim 1) discloses performing a scanning of selecting a pair of adjacent transmission signal lines (i.e.  the touch panel driving device comprising: 
a reception circuit configured to respectively receive, from the pair of adjacent reception signal lines of the touch panel, reception signals whose waveforms are changed due to a capacitance change caused by a touch operation and generate a detection value for detecting the touch operation on the touch panel by comparing the reception signals; (Par 0036, 0037 and Fig 12) discloses plurality of detection lines of the touch screen receives detection signals of two adjacent detection lines D1 and D2 and detects whether the touch screen panel 10 is touched or not based on change due to a capacitance change caused by a touch operation.
and a plurality of noise filters provided in signal paths from the M number of reception signal lines of the touch panel to the reception circuit and configured to perform a filtering operation of the same filtering characteristics on each of the reception signals supplied to the reception circuit from the pair of adjacent reception signal lines. (Fig 1, Fig 3 item 310,11 & 12 item 230 and Par 0051-0052, 0082-0091 ) discloses noise filters (311, 313) provided in signal paths and configured to perform a filtering operation of the same filtering characteristics on each of the reception signals supplied to the reception circuit from the pair of adjacent reception signal lines(i.e. detection lines D1-D2).
wherein each of the noise filters is configured to have a plurality of resistors having different resistance values and a plurality of capacitors having different capacitance values and switchably select the resistors and/or the capacitors. (Fig 
Furthermore Wu (Fig 2 and Par 0027) discloses capacitive touch device comprising detection electrodes 131 (i.e. signal lines) wherein signal output of each detection electrode 131 is coupled to one programmable filter 151. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Yang et al touch panel device having a plurality of noise filters provided in signal paths with the teaching of Wu touch panel device having a plurality of programmable filter provided in signal paths such that said filters are variably controlled by changing the value(s) of plurality of resistors and capacitors (i.e. programmable filter) depending on the noise level in order to improve sensing accuracy of touch panel.

As in claim 3, Yang et al in view of Wu discloses the touch panel driving device of claim 1, further comprising: a selection circuit configured to sequentially select and electrically connect two reception signal lines from the M number of reception signal lines arranged on the touch panel with two reception signal lines separately provided between the touch panel and the reception circuit for supplying the reception signals to the reception circuit; (Fig 12 item 210 and Par 0090) discloses selection circuit configured to select and electrically connect two reception signal lines from the M number of reception signal lines arranged on the touch panel
wherein the noise filters are provided on signal paths of the separately provided two reception signal lines respectively between the selection circuit and the reception circuit. (Fig 3 and Fig 12) discloses noise filters provided on signal paths of the separately provided two reception signal lines (detection lines).

As in claim 9, Yang et al in view of Wu discloses the touch panel driving device of claim 1, wherein each of the noise filters switches the resistors or the capacitors depending on a noise level detected by the reception circuit. (Fig 3 and Par 0051-0054) discloses each of the noise filters includes resistors (Rf1, Rf2) and capacitive elements (Cf1, Cf2). But is silent regarding switches the resistors or the capacitors depending on a noise level detected by the reception circuit. However it would have been obvious to an ordinary skilled person in the art at the time of the filing to switches the resistors or the capacitors of noise filter unit depending on a various types of noises (i.e. noise level detected). Furthermore Wu (Fig 2 and Par 0027) discloses the use of programmable filter provided in signal paths to output differential detected signal..

As in claim 13, Yang et al in view of Wu discloses the touch panel driving device of claim 1, wherein each of the noise filters switches the resistors or the capacitors according to a scanning timing of the pair of adjacent transmission signal lines arranged on the touch panel or a scanning timing of the pair of adjacent reception signal lines arranged on the touch panel. (Fig 3 and Par 0051-0054) discloses each of the noise filters includes resistors (Rf1, Rf2) and capacitive elements (Cf1, Cf2) and (Par 0011-0012 and 0083-0084) discloses noise removing method according to scanning timing of the pair of adjacent reception signal lines arranged on the touch panel (corresponding to a difference between detection signals of two adjacent detection lines of a touch screen panel at a predetermined period).

As in claim 17, Yang et al discloses a touch panel device comprising: 
a touch panel; (Fig 1, 12 item 10 and par 0035)
a touch panel driving device configured to sequentially perform a scanning of selecting a pair of adjacent transmission signal lines from N number of transmission signal lines and a pair of adjacent reception signal lines from M number of reception signal lines arranged on the touch panel wherein M and N are a natural number of 3 or more, (Fig 1 and Par 0036-0037 and claim 1) discloses performing a scanning of selecting a pair of adjacent transmission signal lines (i.e. driving lines) and a pair of adjacent reception signal lines (i.e. detection lines D1-D2)
and wherein the touch panel driving device includes a reception circuit configured to respectively receive, from the pair of adjacent reception signal lines of the touch panel, reception signals whose waveforms are changed due to a capacitance change caused by a touch operation and generate a detection value for detecting the touch operation on the touch panel by comparing the reception signals; (Par 0036, 0037 and Fig 12) discloses plurality of detection lines of the touch screen receives detection signals of two adjacent detection lines D1 and D2 and detects whether the touch screen panel 10 is touched or not based on change due to a capacitance change caused by a touch operation 
and a plurality of noise filters each of which is configured to perform a filtering operation of the same filtering characteristics on each of the reception signals supplied from the pair of adjacent reception signal lines to the reception circuit. (Fig 1, Fig 3 item 310,11 & 12 item 230 and Par 0051-0052, 0082-0091 ) discloses noise filters provided in signal paths and configured to perform a filtering operation of the same filtering characteristics on each of the reception signals supplied to the reception circuit from the pair of adjacent reception signal lines(i.e. detection lines D1-D2).
wherein each of the noise filters is configured to have a plurality of resistors having different resistance values and a plurality of capacitors having different capacitance values and switchably select the resistors and/or the capacitors. (Fig 3 and Par 0051-0054) discloses each of the noise filters includes resistors (Rf1, Rf2) and capacitive elements (Cf1, Cf2). But is silent regarding plurality of resistors and a plurality of capacitors having different values and switchably select the resistors and/or the capacitors. However it would have been an obvious design choice to an ordinary skilled person in the art at the time of the filing to use plurality of resistors and a plurality of capacitors having different values and that can be switchably select in order to select desired filtering characteristics of said noise filter depending on different noise signal 
Furthermore Wu (Fig 2 and Par 0027) discloses capacitive touch device comprising detection electrodes 131 (i.e. signal lines) wherein signal output of each detection electrode 131 is coupled to one programmable filter 151. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Yang et al touch panel device having a plurality of noise filters provided in signal paths with the teaching of Wu touch panel device having a plurality of programmable filter provided in signal paths such that said filters are variably controlled by changing the value(s) of plurality of resistors and capacitors (i.e. programmable filter) depending on the noise level in order to improve sensing accuracy of touch panel.

As in claim 18, Yang et al in view of Wu discloses the touch panel device of claim 17, wherein the noise filters are respectively provided for the M number of the reception signal lines arranged on the touch panel. (Fig 3 and Par 0051-0052) discloses noise filters are respectively provided for the M number of the reception signal lines arranged on the touch panel.

As in claim 19, Yang et al discloses a touch panel (Fig 1, 12 item 10 and par 0035) driving method comprising: 
sequentially performing a scanning of selecting a pair of adjacent transmission signal lines and a pair of adjacent reception signal lines arranged on a touch panel; (Fig 1 and Par 0036-0037 and claim 1) discloses performing a scanning of selecting a pair of 
performing a filtering operation of the same filtering characteristics on each of reception signals supplied from the pair of adjacent reception signal lines to a reception circuit on signal paths from the M number of reception signal lines of the touch panel to the reception circuit; and allowing the reception circuit to respectively receive, from the pair of adjacent reception signal lines of the touch panel, the reception signals whose waveforms are changed due to a capacitance change caused by a touch operation and generate a detection value for detecting the touch operation on the touch panel by comparing the reception signals. (Fig 1, Fig 3 item 310, 11 & 12 item 230 and Par 0036, 0037, 0051-0052, 0082-0091) discloses noise filters provided in signal paths and configured to perform a filtering operation of each of the reception signals supplied to the reception circuit from the pair of adjacent reception signal lines (i.e. detection lines D1-D2) wherein the reception signals whose waveforms are changed due to a capacitance change caused by a touch operation. 
wherein each of the noise filters is configured to have a plurality of resistors having different resistance values and a plurality of capacitors having different capacitance values and switchably select the resistors and/or the capacitors. (Fig 3 and Par 0051-0054) discloses each of the noise filters includes resistors (Rf1, Rf2) and capacitive elements (Cf1, Cf2). But is silent regarding plurality of resistors and a plurality of capacitors having different values and switchably select the resistors and/or the capacitors. However it would have been an obvious design choice to an ordinary skilled person in the art at the time of the filing to use plurality of resistors and a plurality of 
Furthermore Wu (Fig 2 and Par 0027) discloses capacitive touch device comprising detection electrodes 131 (i.e. signal lines) wherein signal output of each detection electrode 131 is coupled to one programmable filter 151. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Yang et al touch panel device having a plurality of noise filters provided in signal paths with the teaching of Wu touch panel device having a plurality of programmable filter provided in signal paths such that said filters are variably controlled by changing the value(s) of plurality of resistors and capacitors (i.e. programmable filter) depending on the noise level in order to improve sensing accuracy of touch panel.

Conclusion
7.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 




8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                  02/20/2021